 

 



Exhibit 10.1

  

First Amendment to

Credit Agreement

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 30, 2015, among Internap Corporation (f/k/a Internap Network Services
Corporation), a Delaware corporation (the “Borrower”), each of the Lenders (as
defined below) party hereto and Jefferies Finance LLC, as Administrative Agent
(in such capacity, the “Administrative Agent”), and is acknowledged and
consented to by each Guarantor.

 

R E C I T A L S:

 

A.           The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to the Credit Agreement,
dated as of November 26, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.           The Loan Parties have requested an amendment to the Credit
Agreement that would effect the modifications thereto set forth herein, and the
Administrative Agent and each Lender party hereto consents to this Amendment.

 

C.           Accordingly, in consideration of the premises made hereunder, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1.          Definitions and Interpretation.

 

1.1           Definitions. Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.

 

1.2           Interpretation. This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02 through
1.06 of the Credit Agreement.

 

Section 2.          Amendment to Credit Agreement.

 

2.1           Definitions.

 

(a)          Clause (b) of the definition of “Change in Control” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“(b)          during any period of 12 consecutive months, a majority of the
members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors at the commencement
of such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clause (i) constituting at the
time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clauses (i) and (ii)
constituting at the time of such election or nomination at least a majority of
that Board of Directors, or”

 

Section 3.          Effectiveness.

 

3.1           Conditions Precedent To Effectiveness of Amendment. The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

 

 

 

(a)          this Amendment shall have been (i) executed by the Borrower, the
Administrative Agent and the Required Lenders and (ii) acknowledged by each
Guarantor, and in each case, counterparts hereof as so executed or acknowledged
shall have been delivered to the Administrative Agent;

 

(b)          the Loan Parties shall have paid all reasonable and documented
legal fees and out-of-pocket expenses of the Administrative Agent; and

 

(c)          the Administrative Agent shall have received from the Borrower a
fee for the account of each Lender that has executed and delivered a signature
page hereto to the Administrative Agent no later than 5:00 p.m., New York City
time, on October 30, 2015 (or such later deadline, if any, as may be agreed to
by the Borrower and Administrative Agent), in an amount equal to 0.025% of the
sum of such Lender’s outstanding Term Loans and Revolving Commitment (regardless
of whether all or any portion of such Revolving Commitment is used or unused on
the date hereof).

 

3.2           Effective Date. This Amendment, shall be effective on the date
(the “Amendment Effective Date”) upon which the conditions precedent set forth
in Section 3.1 above are satisfied.

 

Section 4.          Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as follows:

 

4.1           Power and Authority. It has the legal power and authority to
execute and deliver this Amendment and perform its obligations hereunder and
under the Credit Agreement as amended hereby.

 

4.2           Authorization. It has taken all proper and necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the transactions contemplated hereby.

 

4.3           Non-Violation. The execution and delivery of this Amendment and
the performance and observance by it of the provisions hereof do not and will
not (a) violate the Organizational Documents of any Company, (b) violate or
result in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (c) violate any Legal Requirement in any material respect, and (d)
result in the creation or imposition of any Lien on any property of any Company,
except Permitted Liens.

 

4.4           Validity and Binding Effect. This Amendment has been duly executed
and delivered by the Borrower. Upon satisfaction of the conditions set forth in
Section 3.1 above, this Amendment shall constitute a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law.

 

4.5           Representations and Warranties in Credit Agreement. The
representations and warranties of each Loan Party contained in the Credit
Agreement as amended hereby and each Loan Document are (i) in the case of
representations and warranties qualified by materiality, “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, in each case on and as of the Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case such representations and warranties are true
and correct on the basis set forth above as of such earlier date.

 

 -2- 

 

 

4.6           No Event of Default. No Default or Event of Default exists before,
nor will occur immediately after, giving effect to this Amendment or observing
any provision hereof.

 

4.7           No Consent. No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment, or the execution, delivery,
performance, validity or enforceability of this Amendment or any other Loan
Document, except consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect.

 

Section 5.          Guarantor Acknowledgment. Each Guarantor, by signing this
Amendment hereby:

 

5.1           confirms and ratifies its respective guarantees, pledges and
grants of security interests, as applicable, under each Loan Document to which
it is a party, and agrees that notwithstanding the effectiveness of the
Amendment and the consummation of the transactions contemplated thereby such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties;

 

5.2           acknowledges and agrees that all of the Loan Documents to which
such Guarantor is a party or otherwise bound shall continue in full force and
effect and that all of such Guarantor’s obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment; and

 

5.3           hereby consents and agrees to and acknowledges and affirms the
terms of this Amendment and the transactions contemplated thereby.

 

Section 6.          Miscellaneous.

 

6.1           Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.2           Survival of Representations and Warranties. All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any subsequent extension of credit shall affect any of such representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.

 

6.3           Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

6.4           Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6.5           Loan Documents Unaffected. Each reference to the Credit Agreement
in any Loan Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. This Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement or any other Loan
Document. Except as herein otherwise specifically provided, all provisions of
the Credit Agreement and the other Loan Documents, and the guarantees, pledges
and grants of security interests, as applicable, under each of the Security
Documents, are hereby reaffirmed and ratified and shall remain in full force and
effect, shall continue to accrue to the benefit of the Secured Parties and shall
be unaffected hereby. This Amendment is a Loan Document.

 



 -3- 

 



 

6.6          Waiver of Claims. The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary. The Loan Parties
hereby release, acquit and forever discharge the Administrative Agent and each
of the Lenders, their respective Affiliates, and their respective officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former, from any and all claims and defenses, known or unknown as of
the date hereof, with respect to the Obligations, this Amendment, the Credit
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby.

 

6.7          Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, each of the Loan Parties hereby jointly and
severally agrees to pay on demand all reasonable costs and expenses incurred by
the Administrative Agent in connection with the documentation, preparation and
execution of this Amendment, regardless of whether this Amendment becomes
effective in accordance with the terms hereof, and all costs and expenses
incurred by the Administrative Agent and/or any Lender in connection with the
enforcement or preservation of any rights under the Credit Agreement as amended
or otherwise modified hereby, including reasonable and documented fees and
out-of-pocket disbursements of one outside counsel of the Lenders and one
counsel to each Agent and any necessary local counsel.

 

6.8          Entire Agreement. This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersedes all oral representations
and negotiations and prior writings with respect to the subject matter hereof.

 

6.9          Acknowledgments. Each Loan Party hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Amendment and the other Loan Documents;

 

(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

 -4- 

 

 

6.10        Counterparts. This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

 

6.11        Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

6.12        Submission To Jurisdiction; Waivers

 

Each Loan Party hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Amendment and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or any
other Loan Party at its address set forth in Section 10.01 of the Credit
Agreement, or, in any case, at such other address of which the Administrative
Agent shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

6.13         Jury Trial Waiver. EACH LOAN PARTY, EACH AGENT AND EACH LENDER
SIGNATORY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature page follows]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  INTERNAP CORPORATION (F/K/A INTERNAP
NETWORK SERVICES CORPORATION),         By: /s/ Kevin M. Dotts     Name: Kevin M.
Dotts     Title: Chief Financial Officer

 

First Amendment to Credit Agreement

 



 

 



 

  JEFFERIES FINANCE LLC,   as Administrative Agent and as a Lender         By:
/s/ J. Paul McDonnell     Name: J. Paul McDonnell     Title: Managing Director  
        [Lenders’ signature pages omitted]

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  Acknowledged and agreed:       VOXEL HOLDINGS, INC., as a Guarantor         By
/s/ John D. Maggard   Name: John D. Maggard   Title: President and Treasurer    
    VOXEL DOT NET, INC., as a Guarantor         By /s/ John D. Maggard   Name:
John D. Maggard   Title: President and Treasurer         UBERSMITH, INC., as a
Guarantor         By /s/ John D. Maggard   Name: John D. Maggard   Title:
President and Treasurer         INTERNAP CONNECTIVITY LLC, as a Guarantor      
  By /s/ John D. Maggard   Name: John D. Maggard   Title: President and
Treasurer

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 